       Case 5:20-cv-00436-PRW Document 1 Filed 05/12/20 Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

(1)    STATE FARM MUTUAL                    )
       AUTOMOBILE INSURANCE                 )
       COMPANY, an Illinois                 )
       Corporation,                         )
                                            )
               Plaintiff,                   )
vs.                                         )      Case No. CIV-20-436-PRW
                                            )
(1)    A&D BROWN                            )
       ENTERPRISES, INC., d/b/a             )
       BROWN'S DRIVING                      )
       SCHOOL,                              )
                                            )
(2)    NICK SHAFFER,                        )
                                            )
(3)    CHARLA SHAFFER,                      )
                                            )
(4)    NICK SHAFFER AND                     )
       CHARLA SHAFFER, as                   )
       Parents and Next Friends             )
       of H.S., a Deceased Minor,           )
                                            )
               Defendants.                  )

                    COMPLAINT FOR DECLARATORY JUDGMENT

       COMES NOW Plaintiff, State Farm Mutual Automobile Insurance Company ("State

Farm"), by and through counsel of record, and hereby seeks declaratory judgment pursuant

to 28 U.S.C. 2201 et seq., relating to the rights and liabilities of the parties under a certain

State Farm Business Car Policy insuring the Named Insured's fleet of vehicles as more fully

set forth herein.
        Case 5:20-cv-00436-PRW Document 1 Filed 05/12/20 Page 2 of 13




L      JURISDICTION AND VENUE

        1.     Plaintiff, State Farm, is incorporated and has its principal place of business in

the State of Illinois.

       2.      Defendants, Nick and Charla Shaffer, are residents and citizens of Oklahoma

City, Oklahoma County, State of Oklahorna.

        3.     Defendants, Nick and Charla Shaffer, are the surviving parents and next of kin

of H.S., a minor. H.S. suffered fatal injuries in an automobile accident on January 15,2020

("Underlying Accident"). At the time of her death, H.S. was residing and domiciled with her

parents in Oklahorna City, Oklahoma County, State of Oklahoma.

        4.     Defendant,     A   &. D Brown Enterprises, Inc., dlbla Brown's Driving School

('oBrown's Driving School"), is an Oklahoma corporation with its principal place ofbusiness

in Oklahorna City, Oklahoma County, State of Oklahoma.

        5.      The insurance policy at issue in this declaratory judgment action is State Fann

Business Car Policy Number 323 6822-C01-36G ("Policy"). The Policy was issued by State

Farm to the Named Insured, A & D Brown Enterprises, Inc., dlblaBrown's Driving School.

A certified copy of the Policy is attached hereto, and incorporated herein,   as   Exhibit No.   1.


The Policy includes Endorsement 6030 FB Business Named Insured.

        6.      Subject to its terms and conditions, the Policy provides Single Lirnit Liability

Coverage in the amount    $   1,000,000.00. (Policy, Vehicle Schedule and Endorsement 6289CS

Single Limit Liability Coverage, Exhibit No. 1).



                                                 2
       Case 5:20-cv-00436-PRW Document 1 Filed 05/12/20 Page 3 of 13



      7.        Subject      to its terms and conditions, the Policy provides Uninsured/
Underinsured Motor Vehicle Coverage with limits               of   $100,000.00 Each Person and

$300,000.00 Each Accident. (Policy, p. 13 and Vehicle Schedule, Exhibit No. 1).

       8.       As   a   result of the Underlying Accident, Nick and Charla Shaffer, Individually,

and as Parents and Next Friends of H.S., deceased, have made claims against Brown's

Driving School. In turn, Brown's Driving School         has made claims for defense and indemnity


with State Farm under the Policy.

       9.       As   a   result of the Underlying Accident, Nick and Charla Shaffer, Individually,

and as Parents and Next Friends of H.S., have made claims to recover Underinsured Motorist

Vehicle Coverage under the Policy as a result of the fatal injuries sustained by H.S.

       10.      The amount at issue in this declaratoryjudgment action exceeds the amount for

diversity jurisdiction pursuant to 28 U.S.C. $ 1332 based on the claims made by Nick and

Charla Shaffer, Individually, and as Parents and Next Friends of H.S., deceased, to recover

from Brown's Driving School and to recover UIM coverage under the Policy.

       1   1.   This Court has original jurisdiction pursuantto2S U.S.C. $ 1332, because the

amount in controversy exceeds Seventy-Five Thousand Dollars ($75,000.00) exclusive              of

interest and costs, and the action is between citizens of different states.

       12.      venue is proper pursuant to 28 U.S.C. $ 1391(bxl).

il.    FACTS

       13.      State Farm adopts and incorporates herein paragraphs 1 through 12 of this



                                                    J
       Case 5:20-cv-00436-PRW Document 1 Filed 05/12/20 Page 4 of 13



Complaint.

       14. A & D Brown Enterprises, Inc., dlbla Brown's Driving School, is an
incorporated business that provides drivers training.

       15.    On January 15,2020, a driving training session was underway. Student, A.R.,

a rninor, was operating a 2020 Toyota Corolla owned by Brown's Driving School with

driving instructor, George Voss,    as a   front seat passenger. Co-student, H.S., was   a backseat


passenger.

       16.    While on the off rarnp to I-240 west bound near South Byers Road in

Oklahoma City,   a   vehicle operated by Sammual Pace rear-ended the vehicle operated by A.R.

and occupied by George Voss and H.S. H.S. sustained fatal injuries in the accident.

UI.    THE UNDERLYING ACTION

       17.     State Farm adopts and incorporates herein paragraphs 1 through 16 of this

Complaint.

       18.    On March 6,2020,Nick and Charla Shaffer, Individually, and as Parents and

NextFriends ofH.S. ("UnderlyingPlaintiffs"), filed suitagainstBrown's Driving School and

others in the District Court in and for Oklahoma County, State of Oklahoma ("Underlying

Action"). On March I7 ,2020,Underlying Plaintiffs filed a First Amended Petition ("FAP")

in the Underlying Action.

        lg.    In their FAP, the Underlying Plaintiffs named as Defendants, Sammual L'

pace, Cheekia Rogers, as parent and legal Guardian of A.R., a minor, Brown's Driving



                                                   4
       Case 5:20-cv-00436-PRW Document 1 Filed 05/12/20 Page 5 of 13



School, and George A. Voss, Individually, and as an employee/agent/servant of Brown's

Driving School. (FAP, p.    1,   Exhibit No. 2).

       20.      In their FAP, Underlying Plaintiffs allege that Brown's Driving School, Pace,

A.R., and Voss all contributed to the cause of the Underlying Accident, and that at all times

relevant, Voss was acting in the course and scope of his employment with Brown's Driving

School. (FAP, flfl 10, 13-24,25-47,71, Exhibit No. 2).

       2I   .   Underlying Plaintiffs seek to recover from Brown's Driving School for alleged

negligence, gross negligence, and vicarious liability arising from the acts of A.R. and Voss.

(FAP, nn 48-77, Exhibit No. 2).

       22.      Underlying Plaintiff-s allege that Brown's Driving School was negligent "in

hiring, training, retaining, and supervision of its driving instructors, including George A.

Voss." (FAP,'1Tfl 69, 74,,Exhibit No. 2).

       23.      Underlying Plaintiffs contend that Brown's Driving School is liable for the

"negligence of Defendant George         A. Voss,       as an employee/agent and individual under

Defendant Brown's Driving School's management, supervision, direction and control."

(FAP, flfl 58, Exhibit No. 2).

       24.      Underlying Plaintiffs contend that Brown's Driving School had a "duty to

establish policies, procedures and/or practices designed to maintain the safety, health and

welfare of the students in their care and custody," and that Brown's Driving School

"breached that duty by allowing unlicensed minors to transport other students, not then being



                                                   5
       Case 5:20-cv-00436-PRW Document 1 Filed 05/12/20 Page 6 of 13



instructed, to and from home without proper instruction and supervision." (FAP, flfl 60-61,

67, Exhibit No. 2).

       25.      Underlying Plaintiffs contend that Brown's Driving School had duties to 'karn

and/or advise parents of minor children" of its policies regarding transporting students, and

of "the dangers and risks apparent if their child rode in the back seat of the vehicle while an

unlicensed and untrained minor child operated that vehicle." (FAP, !l 62, Exhibit No. 2)

       26   .   Underlying Plaintiff's allege that Brown's Driving School "breached their duty

to obtain consent from the parents of their minor students, such as Plaintiffs Nick and Charla

Shaffer, and thus, placed their rninor students in a foreseeable circumstance to be injured by

the negligent andlor reckless driving of an unqualified, unlicensed minor operating a motor

vehicle." (FAP, !l 66, Exhibit No. 2).

IV.    THE LIABILITY COVERAGE PROVIDED BY THE POLICY

       27.      State Farm adopts and incorporates herein paragraphs 1 through 26 of this

Complaint.

       28.      The Liability Coverage extension clause in the Policy provides in relevant part

as follows

       Insuring Agreement

        1       We    willpay   damag es an insuredbecomes   legally liable to pay because
                of:

                a.      bodily injury to others; and

                b       damage to property

                                                6
       Case 5:20-cv-00436-PRW Document 1 Filed 05/12/20 Page 7 of 13



               caused by an accident that involves a vehicle for which that insuredis
               provided Liability Coverage by this policy.

(Policy, Amendatory Endorsement 6936A.1,p. l-2, Exhibit No. 1).

       29.     The Policy defines the term "bodily injury" as   follows "Bodily injury means

bodily injury to a person and sickness, disease, or death that results from it." (Policy, P. 4,

Exhibit No.   1).


       30.     Based on the foregoing terms, the Policy extends Liability Coverage to an

                                                                      ooaccident"
'oinsured" for "bodily injury" and "property damage" caused by an                   that involves

an insured vehicle.

       31.      To the extent Underlying Plaintiffs seek to recover from Brown's Driving

School for damages that do not constitute "bodily injury" or "property damage" caused by

an "accident" involving an insured vehicle, the Policy does not provide    Liability Coverage.

       32.      In addition to actual damages, Underlying Plaintiffs seek to recover punitive

damages. (FAP, flfl 109-112, Exhibit No. 2).

        33.     Punitive damages do not constitute "bodily injury" or "propefiy damage"

caused by an "accident" within the meaning of those terms in the Policy. Even        if the Policy

extended coverage to punitive damages, Oklahomapublic policy does not allow a defendant

to escape liability for such damages by shifting the loss to an insurer.   See Dayton Hudson


Corp. v. American Mut. Liab. Ins., 1980 OK 193, 1112, 521P,2d 1155, 1160 (recognizing

that Oklahoma public policy precludes shifting ofpunitive damages to an insurer). Therefore,

the Policy does not provide coverage for punitive damages.

                                               7
       Case 5:20-cv-00436-PRW Document 1 Filed 05/12/20 Page 8 of 13



IV    THE UNDERLYING PLAINTIFFS' UNDERINSURED MOTORIST CLAIM
      MADE ON BEHALF OF H.S.

       34.      State Farm adopts and incorporates herein paragraphs    I   through 33 of this

Complaint.

      3   5.    At the time ofthe Underlying Accident, the vehicle owned by Brown's Driving

School and occupied by H.S. was an insured vehicle under the Policy. Among other

coverages, the Policy provides Underinsured Motorist       ("UIM") coverage with lirnits of

$100,000.00 Each Person and $300,000.00 Each Accident. (Policy, p. 13, and Vehicle

Schedule, Exhibit No. 1).

       36.      In addition to insuring the 2020 Toyota Corolla involved in the accident,

twenty-four other vehicles owned by Brown's Driving School were insured under the Policy

at the time of the Underlying Accident. (Policy, Vehicle Schedule, Exhibit 1).

       37   .   The Policy provides UIM coverage for damages anooinsured" is legally entitled

to recover from an uninsured or underinsured motorist. Specifically, the insuring clause

relating to UIM coverage provides as follows:

       Insuring Agreement

       llte will pay compensatory damages for bodily injury an insured is legally
       entitled to recover from the owner or driver of an uninsured motor vehicle.
       The bodily injury must be:

       1.       sustained by an insured; and

       2        caused by an accident that involves the operation, maintenance, or use
                of an uninsured motor vehicle as a motor vehicle.


                                               8
       Case 5:20-cv-00436-PRW Document 1 Filed 05/12/20 Page 9 of 13



(Policy, p. 13, Exhibit No. 1).

       38.    The Policy includes endorsement 6030FB Business Named Insured which

defines the term "insured" for UIM coverage as follows:

       4.     UNINSURED MOTOR VEHICLE COVERAGE

              a.      Additional Definitions

                     Insured is changed to read:

                      1.     any   person while occupying

                             a.      your car;

                             b       a   newly acquired car; or

                             c,      a   temporary substitute cur.

                             Such vehicle must be used within the scope of your
                             consent. Suchperson occupying avehicle used to carry
                             persons for a charge is not an insured; and

                      2      you and any person entitled to recover compensatory
                             damages as a result of bodily iniury to an insured
                             defined in item 1. above.

(Policy, Endorsement 6030FB, P. 3, fl 4, Exhibit No. 1).

                                              ooyou"
       39.     The Policy defines the terms            and'}our"   as   follows:"You or Your means

the named insured or named insureds shown on the Declarations Page." (Policy,

Endorsement 6030FB, P. 1, fl 1, Exhibit No. 1).

        40.    The "Named Insured" shown on the Declarations Page is               "A & D Brown

Enterprises, Inc., DBA Brown's Driving School." (Policy, Declarations, Exhibit No. 1)'



                                                 9
         Case 5:20-cv-00436-PRW Document 1 Filed 05/12/20 Page 10 of 13



                                                o}our car" in relevant part as "the vehicle shown
          4I.   The Policy defines the term

under YOUR CAR on the Declarations page." (Policy, p. 5, Exhibit No. l).

         42.    The following appears in the "YOUR CAR" section of the Declarations page:

"SEE VEHICLE SCHEDULE." The Vehicle Schedule provides in relevant part as follows:

         U - UNINSURE,D MOTOR VEHICLE

         BODILY INJURY       1OOOOO   EACH PERSON         3OOOOO   EACH ACCIDENT.

(Policy, Declarations and Vehicle Schedule, Exhibit No. l).

          43.   Based on the foregoing Policy terms and definitions, the Policy extends            UIM

coverage to "you," which is defined as the Named Insured, Brown's Driving School, and to

ooany
        person while occupying: a.your caF," H.S. qualified as an "insured" forUIM coverage

solely because she was an occupant and passenger in the involved insured vehicle          at the   time

of the Underlying Accident.

          44.   Under Oklahoma law, those qualif ing as insureds by virtue of their status           as


occupants or passengers of an insured vehicle are considered "Class 2" insureds. Under

Oklahoma law, Class 2 insureds are not entitled to stack UIM coverage. See Babcock                   v.


Atkins,I984OK 84,695P.2d1340,1342-43 ("wenowholdthattheoccupantsofaninsured

motor vehicle involved in an accident, who are entitled to uninsured motorist coverage solely

because of their status as passengers, may not stack the uninsured motorist coverage");

Rogers v. Goad,1987 OK 59,739         P   .2d 519 (noting the distinction between Class   I   insureds


and Class 2 insureds, and holding that occupants, who are Class 2 insureds, ffi&Y not stack



                                                   l0
      Case 5:20-cv-00436-PRW Document 1 Filed 05/12/20 Page 11 of 13



UM/UIM coverage beyond the vehicle occupied at the tirne of the accident), See also

Marquis v. North Star Mut. Ins. Co.,2015 WL 13573967 (W.D.Okla. 2015) (relying on

Babcock and holding that daughter of named insured who was an insured "solely by reason

of [her] presence in [the insured] vehicle" could not stack UM coverage).

       45.    Additionally, Oklahoma'sUninsuredMotorist Statuteprovidesthat "[p]olicies

issued, renewed or reinstated after November 1,2014, shall not be subject to stacking or

aggregation of limits unless expressly provided for by an insurance carrier." Okla. Stat. tit.

36, $ 3636 (B).

       46.    The Policy does not expressly provide for stacking or aggregation of UIM

                                                                               o'Each
lirnits. In fact, the Policy expressly provides that "[t]he lirnit shown under        Person" is

the most we will pay for all damages resulting from bodily injury to any one insured injured

in any one accident, including all darnages sustained by other insureds as a result of that

bodily injury)'(Policy, p. 14, Exhibit No. 1).

       47.    Despite the terms of the Policy and Oklahoma law, the Underlying Plaintiffs

contend that the $100,000.00 Each Person limits of UIM coverage provided by the Policy

may be stacked on all twenty-five vehicles insured under the fleet Policy at the tirne of the

Underlying Accident. Based on that contention, the Underlying Plaintiffs have made demand

on State Farm to recover Two Million Five Hundred Thousand Dollars ($2,500,000.00) in

UIM coverage under the Policy.

       48.     State Farm requests declaratoryjudgment herein    finding that the UIM coverage



                                               11
      Case 5:20-cv-00436-PRW Document 1 Filed 05/12/20 Page 12 of 13



provided by the Policy may not be stacked because H.S. was    a Class 2   insured, and therefore,

the maximum limit    ofUIM coverage available for the fatal injuries sustained H.S.   is the Each


Person limits of $100,000.00.

       49.   An actual controversy exists between the parties concerning issues set fbrth

herein. State Farrn has no adequate remedy by which this controversy may be resolved other

than that which is requested by this Complaint for Declaratory Judgment.

       WHEREFORE, State Farm seeks declaratory judgment as fbllows:

       (l)    To the extent Underlying Plaintiffs seek to recover from Brown's Driving

School for damages that do not constitute "bodily injury" or "property damage" caused by

an "accident" involving an insured vehicle, the Policy does not provide Liability Coverage

for such darnages.

       (2)    The Policy does not provide coverage fbr punitive damages.

       (3)    State Farm has no duty      to satisff any judgment entered against Brown's

Driving School in the Underlying Action to the extent that judgment is for damages that do
                                                                 ooaccident" involving an
not constitute "bodily injury" or "property damage" caused by an

insured vehicle.

       (4)    The UIM coverage provided by the Policy may not be stacked because H.S.

was a Class 2 insured, and therefore, the maximum limit of UIM coverage available for the

fatal injuries sustained H.S. is the Each Person limits of $100,000.00.

       For the reasons set forth herein, State Farm respectfully requests that the Court grant



                                               t2
           Case 5:20-cv-00436-PRW Document 1 Filed 05/12/20 Page 13 of 13



declaratory judgment, and requests that it be granted any further relief this Court deems just

and proper. State Farm reserves the right to amend this Complaint for Declaratory Judgment

as warranted           by claims, facts, and discovery.

                                                               Respectfully submitted,

                                                     ATKINSON, HASKINSO NELLIS,
                                                    BRITTINGHAM, GLADD & FIASCO
                                                               A Professional Corporation



                                                        /s/ Galen L.
                                                    Galen L. Brittingham, OBA #12226
                                                    John S. Gladd, OBA #12307
                                                    Kirsten L. Palfreyrnan, OBA #30668
                                                    525 South Main, Suite 1500
                                                    Tulsa, Oklahoma 7 4103-4524
                                                    Telephone: (9 1 8) 582-8877
                                                    Facsimile: (91 8) 585-8096
                                                    Counselfor Plaintffi Stste Farm Mutual
                                                    Automobile Ins urance ComPanY
S:\Files\44 l\73\COMPLAINT-BROWN-   l   -GLB wpd




                                                          13
